United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1367
                         ___________________________

                                 Kidane Sante Shulbe

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

             The State of Minnesota; Ashley Rose Henke; Safe Haven

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: October 28, 2015
                             Filed: November 6, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Kidane Shulbe appeals the district court’s1 dismissal of his complaint, in which
he sought relief from an order entered in a state-court case and he sought damages for

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
injuries allegedly resulting from that order. He has also filed in this court a motion
seeking the removal of judges who were involved in the state-court proceedings. The
district court dismissed Shulbe’s complaint without prejudice upon concluding that,
under the Rooker-Feldman2 doctrine, it lacked subject matter jurisdiction. Upon
careful review of the record and Shulbe’s arguments on appeal, we conclude that the
dismissal was proper. See Minch Family LLLP. v. Buffalo-Red River Watershed
Dist., 628 F.3d 960, 965 (8th Cir. 2010) (de novo standard of review); see also Fed.
R. Civ. P. 12(h)(3) (if court determines at any time that it lacks subject matter
jurisdiction, court must dismiss action); Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 283-84 (2005) (discussing Rooker-Feldman doctrine).
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Shulbe’s pending
motion.
                        ______________________________




      2
      See D.C. Ct. App. v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co.,
263 U.S. 413 (1923).

                                         -2-